DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–19

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Indian Application No. IN 201841020862 is acknowledged.
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Korean Application No. KR10-2019-0045143 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 4 Jun 2018.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosures of the priority applications.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "data extraction unit", "sequence feature detector", "prediction model generator", "functional property change analyzer" and "communicator".
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Additionally, claim 1 is not limited by the optional "communicator".

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the limitations "data extraction unit", "sequence feature detector", "prediction model generator", "functional property change analyzer" and "communicator" invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites "a dataset", but does not describe what that dataset contains.  Additionally, the claim does not particularly point out how "obtaining homology information for each biomolecule based on protein domain knowledge" is performed; it is not clear what "protein domain knowledge" is, or what kind of "homology information" would be "based on protein domain knowledge".  Because the examiner cannot infer Applicant's intended scope of this claim without considerable speculation, the claim will not be examined with respect to the prior art (MPEP 2173.06 § II).
Claim 12 does not particularly point out what "site specific residue information transfer" is.  Because the examiner cannot infer Applicant's intended scope of this claim without considerable speculation, the claim will not be examined with respect to the prior art (MPEP 2173.06 § II).
Claim 19 is indefinite because it recites a "using the electronic device of claim 1" without any active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05(q)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–18 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "predicting a change in a functional property of a target biomolecule".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to "an electronic device", which falls within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "determine a net change in the at least one function property …"; "generate a prediction model …"; and "predict a change in the at least one functional property …".
Steps of evaluating, analyzing or organizing information recited in the claims include "obtain a plurality of biomolecules and mutation data associated with at least one functional property"; and "encode a plurality of sequence features for the mutation data …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites an additional elements that are not abstract ideas: "an electronic device" comprising various units and that implements the abstract idea.  The claims do they provide any details of how specific electronic structures are used to implement these functions.  The claims state nothing more than that a generic electronic data processing device performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using an electronic data processing device, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using an electronic data processing device are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. electronic data processing devices).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because mere recitation of "using the electronic device" does not define any steps that could constitute a process, and "using" is not a machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 13, 14 and 16–19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petukh, et al. (PLOS Computational Biology 2015).
Claim 1 is directed to an electronic device that implements the following functions:
(a)	"obtain a plurality of biomolecules and mutation data associated with at least one functional property"
(b)	"determine a net change in the at least one functional property …"
(c)	"encode a plurality of sequence features …"
(d)	"configure a prediction model …"
(e)	"predict a change in the at least one functional property …"
With respect to claim 1, Petukh teaches a computer system (p. 13 § "Time of calculations") that performs the following functions:
(a,b)	"a dataset, containing experimentally measured values of changes in binding free
energy of protein-protein complexes due to single amino acid substitutions" (p. 15 § "Construction of data sets"
(c)	calculate a set of energy terms associated with each amino acid mutation (p. 18 § "The knowledge-based components of the SAAMBE method"); i.e. "sequence features"
(d)	creating a linear formula that includes the energy terms (p. 20 § "Combining MM/PBSA-based and knowledge-based terms, the final SAAMBE formula is"), and "optimal parameters of the weights in linear formula were obtained via multiple linear regression analysis against experimental values" (p. 3 § "Results and Discussion")
(e)	using the linear formula to predict the binding free energy change due to a point mutation (p. 11 § "Algorithm performance")
With respect to claim 3, Petukh teaches that the dataset comprises sequences and structures of wild type proteins, and sequences and structures of those proteins with point mutations (p. 16 § "Simulation protocol")
With respect to claim 13, Petukh teaches "we chose to split the whole database into two sets with similar number of entries: one set with small effect … and another with large effect" (p. 6 § "Statistical analysis of experimental data").  The database was then split again into test and training datasets (p. 15 § "Construction of data sets"; p. 21 § "Statistical analysis"), and classification performance was evaluated using five-fold cross validation (p. 21 § "Statistical analysis").
With respect to claim 14, Petukh teaches that the grouping criterion is absolute change in binding free energy (p. 6 § "Statistical analysis of experimental data").
With respect to claim 16, the dataset of Petukh contains numerous enzymes (e.g. 1ACB, 1C08, 2G2U).
Claims 17 and 18 recite intended uses of the computer system, which does not further limit the structure of the system.
With respect to claim 19, Petukh teaches using the computer system.
Petukh therefore anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petukh as applied to claim 1 above, and further in view of Liu, et al. (Journal of Chemical Theory and Computation 2018).
Petukh teaches a computer system for predicting the effect that a point mutation in a protein has on binding free energy.  In Petukh, the binding interaction being modeled is a protein-protein interaction (p. 3 § "Results and Discussion"), whereas in these claims, the binding interaction is a protein-ligand interaction.
Liu teaches a method of predicting the effect that a point mutation has on binding free energy of a protein-ligand complex.  Liu teaches that this calculation uses a procedure similar to that of predicting protein-protein complexes (p. 1773, top of col. 1).
With respect to claim 4, Liu teaches calculating the difference in binding free energy between wild type and a mutant by determining the binding free energy of the mutant protein-ligand complex, and subtracting the binding free energy of the wild-type protein-ligand complex (p. 1773, top of col. 2, eqn. 1).
With respect to claim 15, Liu teaches "we present an alanine scanning approach combined with an efficient interaction entropy method to compute residue-specific protein−ligand binding free energies in protein−drug binding" (Abstract).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the computer system of Petukh to predict the effect of point mutations on binding free energy of protein-ligand interactions, as taught by Liu, because Liu teaches that "quantitative characterization of binding free energies of specific residues in protein−ligand binding is extremely useful in our understanding of drug resistance and rational drug design" (Abstract).  Given that both Petukh and Liu are directed to predicting the effect of point mutations on binding free energies, and that Liu teaches that similar techniques are used for both protein-protein and protein-ligand predictions, said practitioner would have readily predicted that the modification would successfully result in a system for predicting the effect that a point mutation has on binding free energy of a protein-ligand complex.  The invention is therefore prima facie obvious.

Claims 5–11 are rejected under 35 U.S.C. 103 as being unpatentable over Petukh as applied to claim 1 above, and further in view of Zhang, et al. (BioData Mining 2015).
Petukh teaches a computer system for predicting the effect that a point mutation in a protein has on binding free energy, the prediction based on several physicochemical parameters of the mutated amino acid, including solvent-accessible surface area (p. 18 § "The knowledge-based components of the SAAMBE method").  Petukh teaches that "the SASA was calculated with NACCESS software" (mid. of p. 18).  Petukh does not teach that any of the physiochemical parameters were calculated "property differences upon mutation at the target site at the target site neighborhood, wherein the target site neighborhood comprises the target site and at most three residues on either side of the target site".
With respect to claim 5, Zhang teaches a method of predicting the solvent-accessible surface area of residues in a protein.  In this method, "the different contributions of adjacent residues in sliding window are observed, thus a weighted sliding window scheme is proposed to differentiate the contributions of adjacent residues on the central residue" (Abstract).  Zhang tested windows of width 5 and 7 (top and p. 6), which have, respectively, 2 and 3 residues on either side of the target site.  Zhang teaches that this method performs better than prior approaches of predicting SASA (Abstract).
With respect to claim 6, Petukh and Zhang both use selected physicochemical properties.  Petukh teaches using the number of rotamers and hydrogen bonds (p. 18 § "The knowledge-based components of the SAAMBE method"); both of these are "chemical fingerprints of enzyme architecture".  Zhang teaches using evolutionary features (p. 4 § "PSI-BLAST-based features"); these are "genetic … fingerprints of enzyme architecture".  Zhang also teaches using secondary structure features (p. 4 § "PSIPRED-based features").
With respect to claim 7, Petukh teaches physicochemical properties that have continuous (e.g. hydrophobicity) or discrete (e.g. number of hydrogen bonds) values (p. 18 § "The knowledge-based components of the SAAMBE method").
With respect to claim 8, Zhang teaches that each feature is a weighted average of the features within the window (pp. 5–6 § "Analysis of the least square linear regression models for the RSA values relation between central residue and adjacent residues").
With respect to claim 9, Petukh teaches that one of the physicochemical properties is hydrophobicity (p. 18 § "The knowledge-based components of the SAAMBE method"), which a measure of polarity: hydrophobicity is the converse of polarity.
With respect to claim 10, Petukh teaches that the discrete physicochemical properties can include number of hydrogen bonds (p. 18 § "The knowledge-based components of the SAAMBE method"), which is a measure of polarity.
With respect to claim 11, Zhang teaches that the evolutionary features were calculated using PSSM profiles (p. 4 § "PSI-BLAST-based features"), which are "determined using historically recorded data and [] biomolecule homologs".
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the SASA calculation of Zhang instead of the NACCESS method in the system of Petukh, because Zhang teaches that the new SASA calculation is more accurate than prior approaches.  Given that the model of Petukh simply needs a SASA calculation, and does not depend on the specific method by which it was calculated, said practitioner would have readily predicted that the modification would successfully result in a system as claimed.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boukharta, et al. (PLoS Computational Biology 2014) teaches a method of using computational alanine scanning to predict residue-specific effects of mutations on GPCR-ligand binding.  Pires, et al. (Nucleic Acids Research 2015) teaches a database of experimentally-determined effects of mutants on protein-ligand binding free energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631